               Case 6:21-cv-00780-MC        Document 1             Filed 05/21/21   Page 1 of 46




     ELLEN F. ROSENBLUM
     Attorney General
     MARC ABRAMS #890149
     Assistant Attorney-in-Charge
     JESSICA SPOONER #105919
     Assistant Attorney General
     Department of Justice
     100 SW Market Street
     Portland, OR 97201
     Telephone: (971) 673-1880
     Fax: (971) 673-5000
     Email: marc.abrams@doj.state.or.us
            Jessica.Spooner@doj.state.or.us

     Marc Abrams as Attorney for Defendants State of Oregon, Legislative Assembly; State of Oregon,
     Senate Committee on Conduct; Floyd Prozanski, and Chuck Thomsen; Jessica Spooner as attorney
     for Sara Gelser




                                  IN THE UNITED STATES DISTRICT COURT

                                      FOR THE DISTRICT OF OREGON

                                           EUGENE DIVISION

     LAURA HANSON,                                                   6:21-cv-00780
                                                           Case No. _____________________

                     Plaintiff,                            NOTICE OF REMOVAL OF ACTION
                                                           UNDER 42 U.S.C. 1983
             v.

     STATE OF OREGON, LEGISLATIVE
     ASSEMBLY; STATE OF OREGON,
     SENATE COMMITTEE ON CONDUCT;
     SARA GELSER, individually; FLOYD
     PROZANSKI, individually; CHUCK
     THOMSEN, individually,,

                     Defendant.

             PLEASE TAKE NOTICE that the civil case of the above captioned case Laura Hanson

     v. State of Oregon, Legislative Assembly, et al., Multnomah County Circuit Court Case No.

     21CV19878 is hereby removed to the United States District Court for the District of Oregon,

     Eugene Division, pursuant to 28 USC § 1331 and 1446. The grounds for removal are as follows:

Page 1 -   NOTICE OF REMOVAL OF ACTION UNDER 42 U.S.C. 1983
           MA/mm8/40860630                         Department of Justice
                                                  100 SW Market Street
                                                    Portland, OR 97201
                                           (971) 673-1880 / Fax: (971) 673-5000
               Case 6:21-cv-00780-MC         Document 1             Filed 05/21/21   Page 2 of 46




             1.      On May 17, 2021, plaintiffs filed their Complaint in the Multnomah County

     Circuit Court, Case No. 21CV19878, though proper venue was in Marion County. Pursuant to

     28 USC § 1446(a), a copy of the Complaint is attached hereto as Exhibit 1.

             2.      The Complaint contains claims for violation of the United States Constitution,

     pursuant to 42 U.S.C. § 1983 and well as claims under the federal Americans with Disabilities

     Act, and the federal Family and Medical Leave Act. The Court has jurisdiction over the civil

     rights claim pursuant to 28 U.S.C. § 1331, since that claim raises federal questions.

             3.      A copy of the Complaint was received on May 17, 2021.
             4.      Pursuant to 28 USC § 1446(d), a copy of this Notice of removal is being served

      upon Plaintiffs and a copy has been e-filed with the Multnomah County Circuit Court, attached

      hereto as Exhibit 2.

             WHEREFORE, the above captioned case is removed from the Multnomah County

     Circuit Court and to the U.S. District Court for the District of Oregon.

             DATED May 21 , 2021.

                                                          Respectfully submitted,

                                                          ELLEN F. ROSENBLUM
                                                          Attorney General



                                                              s/ Marc Abrams
                                                          MARC ABRAMS #890149
                                                          Assistant Attorney-in-Charge
                                                          Attorney for Oregon Legislature, Senate
                                                          Committee on Conduct, Floyd Prozanski, and
                                                          Chuck Thomsen
                                                          JESSICA SPOONER #105919
                                                          Assistant Attorney General
                                                          Attorney for Sara Gelser
                                                          Tel (971) 673-1880
                                                          Fax (971) 673-5000
                                                          marc.abrams@doj.state.or.us
                                                          Jessica.Spooner@doj.state.or.us
                                                          Trial Attorneys




Page 2 -   NOTICE OF REMOVAL OF ACTION UNDER 42 U.S.C. 1983
           MA/mm8/40860630                          Department of Justice
                                                   100 SW Market Street
                                                     Portland, OR 97201
                                            (971) 673-1880 / Fax: (971) 673-5000
          Case 6:21-cv-00780-MC 5/17/2021
                                 Document12:41
                                          1 Filed
                                               PM 05/21/21                   Page 3 of 46
                                    21CV19878



1

2

3
                 IN THE CIRCUIT COURT OF THE STATE OF OREGON
4
                           FOR MULTNOMAH COUNTY
5
                                                  Case No.
6    LAURA HANSON,
                Plaintiff,
                                                  COMPLAINT
7
                                                  (Employment Disability
8                                                 Discrimination, Medical Leave
     v.
                                                  Interference, Medical Leave
9
                                                  Retaliation, Whistleblower
10                                                Retaliation, Civil Rights Violations)
     STATE OF OREGON, LEGISLATIVE
11   ASSEMBLY; STATE OF OREGON, SENATE
                                                  Prayer: $1,200,000
     COMMITTEE ON CONDUCT; SARA
                                                  Fee Authority: ORS 21.160(l)(d)
12   GELSER, individually; FLOYD
     PROZANSKI, individually; CHUCK
13                                                NOT SUBJECT TO MANDATORY
     THOMSEN, individually;
                                                  ARBITRATION
14
                    Defendants.
15                                                Jury Trial Requested

16
1?   Plaintiff Laura Hanson alleges as follows:

18
                                   PARTIES AND VENUE
19

20
     Plaintiff Laura Hanson is a resident of Multnomah County, Oregon. Ms. Hanson
21
     is a qualified person with multiple disabilities. She has been diagnosed with
22
     mental and/or physical impairments that substantially limit many of her major life
23
     activities. At all times relevant to this Complaint, Defendants were aware of Ms.
24
     Hanson's disabilities. At all times relevant to this Complaint, Ms. Hanson was
25


     COMPLAINT - Page 1                                      LAW OFFICE OF MEREDrrn HOLLEY
                                                             207 E s" Avenue, Suite 254
                                                             Eugene, OR 97401
                                                             Telephone: (458) 221-2671
                                                             Fax: (833) 352-3615

                                                                                          Exhibit 1, Page 1 of 40
      Case 6:21-cv-00780-MC          Document 1       Filed 05/21/21         Page 4 of 46




1    able to perform all of the essential functions of her job with or without

2    accommodation.

3

4    Defendants State of Oregon, Legislative Assembly (Defendant Legislature), and

5    State of Oregon, Senate Conduct Committee (Defendant Conduct Committee),
6    (collectively the Government Defendants) are state government entities,

7    governing throughout the State of Oregon. At all times relevant to this Complaint,

8    Defendant Legislature was Plaintiff's employer until it terminated her

9    employment on October 7, 2020.

10

11   Defendant Sara Gelser is a resident of Benton County, Oregon. At all times

12   relevant to this Complaint, Defendant Gelser was a Senator in the Oregon

13   Legislature and Plaintiff's direct supervisor acting in the scope and course of her
14   position as a legislator, agent, employee, or proxy for Defendant Legislature.

15   Defendant Gelser is sued in her individual capacity.

16

17   Defendant Floyd Prozanski is a resident of Lane County, Oregon. At all times
18   relevant to this Complaint, Defendant Prozanski was a Co-Chair of the Oregon

19   Senate Conduct Committee and was acting in the scope or course of his position

20   as a legislator, agent, employee, or proxy for the Government Defendants.

21   Defendant Prozanski is sued in his individual capacity.

n                                              5.
23   Defendant Chuck Thomsen is a resident of Hood River County, Oregon. At all

24   times relevant to this Complaint, Defendant Thomsen was a Co-Chair of the

25   Oregon Senate Conduct Committee and was acting in the scope or course of his


     COMPLAINT - Page 2                                      LAW OFFICE OF MEREDrrn HOLLEY
                                                             207 E s" Avenue, Suite 254
                                                             Eugene, OR 97401
                                                             Telephone: (458) 221-2671
                                                             Fax: (833) 352-3615

                                                                                          Exhibit 1, Page 2 of 40
      Case 6:21-cv-00780-MC           Document 1       Filed 05/21/21        Page 5 of 46




1    position as a legislator, agent, employee, or proxy for the Government Defendants

2    or as a proxy for the Government Defendants. Defendant Thomsen is sued in his

3    individual capacity.

4

5    Venue is proper in Multnomah County because the cause of this action, or some

6    part of it, arose in that county in that Defendants directed their actions towards

7    Multnomah County, where Plaintiff worked from home and resided when she was

8    suspended from work and assigned to home.

9
                        FIRsT CLAIM FOR RELIEF- ORS 659A.112
10
                            FAILURE TO ACCOMMODATE DISABILITY
11                      (AGAINST THE GoVERNMENT DEFENDANTS)

12

13
     Plaintiff incorporates paragraphs 1-6 herein as though fully set forth.
14
                                                8.
15
     In December 2018, the Government Defendants hired Ms. Hanson as Chief of
16
     Staff for Defendant Gelser. Defendant Gelser and the Government Defendants
17
     knew Ms. Hanson had been diagnosed with multiple disabilities.
18

19
     At all times in acting as Ms. Hanson's supervisor, Defendant Gelser was acting in
20
     the scope and course of her employment with the Government Defendants or as a
21
     proxy for the Government Defendants.
22
                                                10.
23
     In October 2019, Ms. Hanson sustained an injury and required medical leave to
24
     recover. When Ms. Hanson returned, Defendant Gelser seemed angry, and it
25
     seemed like she was angry because Ms. Hanson took medical leave in that

     COMPLAINT - Page 3                                      LAW OFFICE OF MEREDrrn HOLLEY
                                                             207 E s" Avenue, Suite 254
                                                             Eugene, OR 97401
                                                             Telephone: (458) 221-2671
                                                             Fax: (833) 352-3615

                                                                                          Exhibit 1, Page 3 of 40
      Case 6:21-cv-00780-MC          Document 1       Filed 05/21/21        Page 6 of 46




1    Defendant Gelser tried to oppose Ms. Hanson receiving paid days off for medical

2    leave.

3                                              I I.
4    On December 10, 2019, medical providers diagnosed Ms. Hanson with another

5    disability. Ms. Hanson immediately reported this diagnosis to Defendant Gelser.

6    Defendant Gelser did not say anything about accommodations or attempt to

7    engage in any interactive process.

8

9    On December 17, 2019, Ms. Hanson had a severe experience of impairment

10   related to her disabilities. Ms. Hanson saw her therapist that afternoon and the

11   therapist said it was urgent that Ms. Hanson take medical leave because of her

12   disabilities.

13                                             13.

14   Later on December 17, 2019, Ms. Hanson wrote to Defendant Gelser, "I'm

15   thinking about taking the 20th as a mental health day because the need is

16   urgent[.]" Defendant Gelser knew that Ms. Hanson's disabilities are related to her

17   mental health.

18

19   On December 18, 2019, Defendant Gelser told Ms. Hanson she should wait until

20   the next week to take time off. Because Defendant Gelser had been angry with

21   Ms. Hanson about her recent medical leave, Ms. Hanson was afraid to insist she

22   be allowed to take medical leave.

23

24

25


     COMPLAINT - Page 4                                     LAW OFFICE OF MEREDrrn HOLLEY
                                                            207 E s" Avenue, Suite 254
                                                            Eugene, OR 97401
                                                            Telephone: (458) 221-2671
                                                            Fax: (833) 352-3615

                                                                                         Exhibit 1, Page 4 of 40
      Case 6:21-cv-00780-MC          Document 1      Filed 05/21/21        Page 7 of 46




1                                             15.

2    Later on December 18, 2019, Ms. Hanson texted Defendant Geiser that she had a

3    severe symptom of illness. Defendant Geiser texted Ms. Hanson back, without

4    acknowledging the illness or need for medical leave, and asked about a work task.

5                                             16.
6    Ms. Hanson worked on December 19 and 20, 2019, and through the weekend

7    because Senator Geiser said she needed to and Ms. Hanson was afraid to demand

8    to take medical leave.

9                                             17.
10   Through the week of December 23, 2019, Defendant Geiser pressured Ms.

11   Hanson to continue working, texting her about a cell phone SIM card she wanted

12   Ms. Hanson to change, telling her it cost "$5/day! !""I'm on the hook for an

13   additional $80z [sic]" "please do it ASAP." Defendant Geiser had purchased the

14   phone in December 2018, and it was not until a year later, During Ms. Hanson's

15   time off, that she decided this was an issue. Ms. Hanson complied with what

16   Senator Geiser asked, continuing to stay in touch and work to the extent she was

17   able.

18                                            18.
19   When Ms. Hanson returned to work on December 30, 2019, Defendant Geiser had

20   made an error on a Legislative Facebook post. It was an easily correctable error,

21   but Defendant Geiser was very angry about it. She texted Ms. Hanson: "There are

22   so many consistent errors and that is not sustainable," blaming Ms. Hanson for

23   her own error. It seemed like she was actually angry that Ms. Hanson had

24   attempted to take time off.

25


     COMPLAINT - Page 5                                    LAW OFFICE OF MEREDrrn HOLLEY
                                                           207 E s" Avenue, Suite 254
                                                           Eugene, OR 97401
                                                           Telephone: (458) 221-2671
                                                           Fax: (833) 352-3615

                                                                                        Exhibit 1, Page 5 of 40
      Case 6:21-cv-00780-MC          Document 1      Filed 05/21/21        Page 8 of 46




1

2    Ms. Hanson texted Defendant Geiser, "This is a toxic and emotionally abusive
3    work environment and no one can be successful within it." Ms. Hanson told
4    Defendant Geiser she felt she was being forced out of her position. Ms. Hanson
5    did not know at the time she might be eligible for disability accommodations, but
6    she hoped her response would start a conversation with Defendant Geiser. When
7    the Government Defendants first hired Ms. Hanson, she intended to make her
8    position with Defendant Geiser a career, but because Defendant Geiser did not
9    accommodate Ms. Hanson, and punished her for taking days off, Ms. Hanson felt
10   she was having to choose between her job and her health.

11

12   On December 31, 2019, Jessica Knieling, the HR Director for the Government

13   Defendants, called Ms. Hanson. She told Ms. Hanson her days off may have been
14   protected under medical leave law, that Ms. Hanson may have been entitled to
15   disability accommodations. This was the first Ms. Hanson learned she might have
16   legal protections for what she was experiencing. HR Director Knieling told Ms.
17   Hanson there would be a mandatory investigation into Ms. Hanson's text to
18   Defendant Geiser, under the legislature's Rule 27, even though Ms. Hanson did
19   not want that. It seemed like Defendant Legislature was investigating Ms. Hanson
20   in retaliation for complaining about her work environment.

21
22   On January 2, 2020, Ms. Hanson emailed HR Director Knieling, "My

23   understanding is that I am legally obligated to comply with the investigation,
24   despite not wanting to or realizing that my text to the senator would prompt one."
25   The HR Director did not respond.


     COMPLAINT - Page 6                                    LAW OFFICE OF MEREDrrn HOLLEY
                                                           207 E s" Avenue, Suite 254
                                                           Eugene, OR 97401
                                                           Telephone: (458) 221-2671
                                                           Fax: (833) 352-3615

                                                                                        Exhibit 1, Page 6 of 40
      Case 6:21-cv-00780-MC           Document 1     Filed 05/21/21         Page 9 of 46




1
2    On January 6, 2020, HR Director Knieling and Defendant Gelser required Ms.

3    Hanson to meet with them in person in Defendant Gelser's office in the Capitol.

4    Ms. Hanson was so anxious that morning that she texted Defendant Gelser that

5    she had not slept the night before and had symptoms of illness in the morning.

6    When Ms. Hanson arrived, her badge did not work in the building. HR Director

7    Knieling and Defendant Gelser told Ms. Hanson she would be restricted from

8    work and that they were taking her phone and computer. Ms. Hanson was crying

9    and so anxious that she did not fully understand what was going on. Ms. Hanson

10   asked how she would be able to manage Defendant Gelser's calendar if she did

11   not have her phone and her computer. They told Ms. Hanson that she could spend

12   a few hours with her computer and legislative email account to gather any

13   evidence to "prove her claims" or materials she needed to support Defendant

14   Gelser while she was on leave.

15

16   On January 10, 2020, the Government Defendants required Ms. Hanson to meet

17   with an investigator for their Rule 27 investigation. The Government Defendants

18   hired an investigator who is an attorney for an insurance defense firm. Upon

19   information and belief, this investigator has litigated against employees alleging

20   discrimination and retaliation for approximately 30 years. In the interview, Ms.

21   Hanson expressed that she was fearful regarding confidentiality and did not want

22   to go through this process. Early in the meeting, the investigator emailed HR

23   Director Knieling to ask whether Ms. Hanson was required to participate in the

24   interview. HR Director Knieling did not respond. The Government Defendants'

25   investigator told Ms. Hanson that she would never fmd that a person with mental


     COMPLAINT - Page 7                                     LAW OFFICE OF MEREDrrn HOLLEY
                                                            207 E s" Avenue, Suite 254
                                                            Eugene, OR 97401
                                                            Telephone: (458) 221-2671
                                                            Fax: (833) 352-3615

                                                                                         Exhibit 1, Page 7 of 40
      Case 6:21-cv-00780-MC          Document 1       Filed 05/21/21         Page 10 of 46




1    health impairments falls under a protected class. Nevertheless, the investigator
2    continued the interview. At the end of the interview, Defendant Legislature sent
3    out a Memo clarifying that a person complaining of illegal conduct under Rule 27
4    could opt for a "confidential disclosure and process counseling." Ms. Hanson had
5    not been offered that option.

6

7    Around January 13, 2020, Ms. Hanson learned that there was a rumor going
8    around Defendant Legislature's workplace that Ms. Hanson was suspended from
9    work because someone had accused her of sexual assault. Ms. Hanson was
1o   shocked, as this clearly was not the case, and she asked HR Director Knieling
11   whether there could be an announcement that Ms. Hanson was on "medical leave"
12   to make it clear she was not accused of wrongdoing. HR Director Knieling said
13   that was not possible because Ms. Hanson was on leave pending an investigation.
14   This, again, made it clear that the Government Defendants were investigating Ms.
15   Hanson in retaliation for her attempts to take medical leave related to her
16   disabilities, for reporting and opposing interference with medical leave related to
17   her disabilities, and/or retaliation for attempting to take medical leave related to
18   her disabilities.

19

20   On January 24, 2020, after learning of the Memo released January 10, 2019, Ms.

21   Hanson emailed Defendant Legislature's Equity Officer (LEO), Jackie
22   Sandmeyer, "Under Rule 27, section 11, it is my understanding that you are able
23   to make the investigation confidential ifl would like it to be. From my
24   understanding, you are also able to stop the investigation ifl so choose. Is that

25   correct?"


     COMPLAINT - Page 8                                       LAW OFFICE OF MEREDrrn HOLLEY
                                                              207 E s" Avenue, Suite 254
                                                              Eugene, OR 97401
                                                              Telephone: (458) 221·2671
                                                              Fax: (833) 352-3615

                                                                                           Exhibit 1, Page 8 of 40
      Case 6:21-cv-00780-MC          Document 1    Filed 05/21/21        Page 11 of 46




1

2    On January 27, 2020, LEO Sandmeyer responded, "I'll talk to the investigators

3    about the complaint and get back to you about what options you have." Later that
4    day, LEO Sandmeyer emailed that because Defendant Geiser had made the
5    complaint against herself under the Government Defendants' mandatory reporting
6    requirements through Rule 27, the investigator was moving forward with the
7    investigation no matter what Ms. Hanson wanted. Essentially, because Defendant
8    Geiser complained against herself, the investigator was giving Defendant Geiser
9    any benefits under Rule 27 to "complainants," although Defendant Geiser was the
10   one accused of illegal retaliation.

11

12   On January 29, 2020, LEO Sandmeyer reiterated that if Ms. Hanson declined to

13   participate in the Government Defendants' investigation, the investigation would
14   still go forward.

15

16   On February 13, 2020, the Government Defendants' investigator interviewed Ms.

17   Hanson again. Ms. Hanson complied with the interview, fearful that it seemed the
18   Government Defendants appeared to be investigating Ms. Hanson under the guise
19   ofresponding to Defendant Gelser's complaint about herself, although Ms.
20   Hanson was accused of no wrongdoing.

21
22   On March 12, 2020, the Government Defendants' investigator required Ms.

23   Hanson to meet again for six hours. Ms. Hanson began crying and exhibiting
24   severe distress during this meeting. Ms. Hanson expressed that this process had
25   triggered suicidal thinking for her. The investigator provided no accommodations


     COMPLAINT - Page 9                                   LAW OFFICE OF MEREDrrn HOLLEY
                                                          207 E s" Avenue, Suite 254
                                                          Eugene, OR 97401
                                                          Telephone: (458) 221-2671
                                                          Fax: (833) 352-3615

                                                                                       Exhibit 1, Page 9 of 40
      Case 6:21-cv-00780-MC          Document 1      Filed 05/21/21         Page 12 of 46




1    for Ms. Hanson through the investigation process, although Ms. Hanson showed
2    and reported severe symptoms.

3

4    On July 2, 2020, Ms. Hanson learned a hearing was set for July 15, 2020, in front

5    of Defendant Conduct Committee regarding the Government Defendants'
6    investigation into Defendant Geiser. Ms. Hanson asked for a postponement in the
7    hearing because her doctor advised her she may have COVID-19 and to
8    accommodate her disabilities. The Government Defendants denied her request.
9    The Government Defendants now said Ms. Hanson was not required to attend the
10   hearing, but because Ms. Hanson was the one suspended from work, not
11   Defendant Geiser, Ms. Hanson was fearful that not attending could impact her

12   employment.

13                                             3L
14   On July 15, 2020, Defendant Conduct Committee held a public hearing,

15   questioning Ms. Hanson, and asking her to provide evidence. At that hearing,
16   LEO Sandmeyer testified, "The only authority I have to put a party on
17   administrative leave would be related to a Respondent as an interim measure. So,
18   I could say that a responding party, you know, that I would have concern from my
19   expertise or from information an investigator has, to say that that person may
20   cause future reoccurrence of harm to an individual or may cause sort of a larger
21   concern for harm to the capitol community." Although Ms. Hanson had not been
22   accused of anything, this again confirmed that Ms. Hanson, as the one suspended
23   from work, was being investigated in retaliation for her attempts to take medical
24   leave related to her disabilities, for reporting and opposing interference with

25


     COMPLAINT- Page 10                                      LAW OFFICE OF MEREDrrn HOLLEY
                                                             207 E s" Avenue, Suite 254
                                                             Eugene, OR 97401
                                                             Telephone: (458) 221·2671
                                                             Fax: (833) 352-3615

                                                                                          Exhibit 1, Page 10 of 40
      Case 6:21-cv-00780-MC          Document 1       Filed 05/21/21         Page 13 of 46




1    medical leave related to her disabilities, and/or retaliation for attempting to take

2    medical leave related to her disabilities.

3

4    Also at the July 15, 2020, hearing, Defendant Conduct Committee acknowledged

5    that it had not considered any of Ms. Hanson's disabilities in its investigation and

6    said Ms. Hanson would be required to initiate another public hearing process in

7    order for Defendant Conduct Committee to consider her disabilities.

8

9    On September 24, 2020, LEO Sandmeyer testified before Defendant Legislature

10   that in the previous year, Defendant Legislature had paid over $600,000 to outside

11   investigators under Rule 27. Upon information and belief, the Government

12   Defendants paid that $600,000, for investigation of only 3-4 cases under Rule 27.

13   Upon information and belief, the Government Defendants paid that $600,000, to

14   insurance defense lawyers whose experience was in litigating against employees

15   like Ms. Hanson.

16

17   On October 7, 2020, Defendant Conduct Committee again held a public hearing,

18   discussing Ms. Hanson's medical issues and whether they qualified her for

19   protected class status under Rule 27. Defendant Conduct Committee voted that

20   Ms. Hanson was protected under medical leave law.

21
22   Later, on October 7, 2020, Defendant Geiser terminated Ms. Hanson's

23   employment, accusing her of"errors" with no clarification. The only example of

24   an "error" Defendant Geiser pointed to is an error Defendant Geiser herself made.

25   Defendant Gelser also accused Ms. Hanson of deleting emails from her inbox. At


     COMPLAINT - Page 11                                      LAW OFFICE OF MEREDrrn HOLLEY
                                                              207 E s" Avenue, Suite 254
                                                              Eugene, OR 97401
                                                              Telephone: (458) 221-2671
                                                              Fax: (833) 352-3615

                                                                                           Exhibit 1, Page 11 of 40
      Case 6:21-cv-00780-MC           Document 1      Filed 05/21/21        Page 14 of 46




1    Defendant Gelser's instruction, when Ms. Hanson was suspended from work on
2    January 6, 2020, Ms. Hanson did delete "sent" notifications of emails Defendant
3    Gelser and HR Director Knieling instructed her to forward to avoid crowding
4    Defendant Gelser's outbox. Ms. Hanson did not delete original emails.

5

6    On December 29, 2020, Plaintiff filed a complaint with the Bureau of Labor and

7    Industries and the Equal Employment Opportunity Commission.

8

9    On April 21, 2021, the Bureau of Labor and Industries issued Plaintiff a 90-day

JO   right-to sue-letter.

11
12   The Government Defendants violated ORS 659A. l 12 in failing to accommodate
13   Plaintiff in one or more of the following:
14       a) Opposing Ms. Hanson's paid leave after her October 2019 injury;
15       b) Interfering with time off Ms. Hanson needed related to her disabilities
16           between December 17, 2019, and December 30, 2019;
17       c) Suspending Ms. Hanson from work after she reported that her work
18           environment was not safe;
19       d) Requiring Ms. Hanson to go through hours and hours of a public
20           investigation process with an investigator trained to litigate against
21           employees, who openly stated she does not believe mental health
22           diagnoses are protected under the law;
23       e) Requiring Ms. Hanson to participate in an investigation, when it claimed
24           to have an informal reconciliation process, in which it did not allow Ms.
25           Hanson to participate;


     COMPLAINT - Page 12                                     LAW OFFICE OF MEREDrrn HOLLEY
                                                             207 E s" Avenue, Suite 254
                                                             Eugene, OR 97401
                                                             Telephone: (458) 221-2671
                                                             Fax: (833) 352-3615

                                                                                          Exhibit 1, Page 12 of 40
      Case 6:21-cv-00780-MC          Document 1       Filed 05/21/21        Page 15 of 46




1        f) Refusing to delay public hearings despite Ms. Hanson's requests for
2           accommodation;
3        g) Discussing in public hearings whether Ms. Hanson's physical and/or
4           mental health concerns qualified her for protection under employment
5           law; and/or
6        h) Terminating Ms. Hanson because of"errors" made by someone else.

7

8    The Government Defendants' actions caused Plaintiff lifetime wage loss and
9    career disruption of approximately $700,000, past and future medical expenses of
10   approximately $50,000, and more drastically betrayal, stress, anxiety, shame,
11   humiliation, degradation, sleeplessness, disruption to her normal routines, career
12   interruption, and so much fear and hopelessness that Plaintiff experienced suicidal
13   thinking as a result of having an employer she was dedicated to turn against her
14   and force her through a public hearings process regarding medical diagnoses for
15   her disabilities. Compensation for each of these harms should be determined by a
16   jury at trial not to exceed $1,200,000.

17                                              40.
18   Plaintiff is entitled to prevailing party costs and reasonable attorney fees and costs

19   under ORS 659A.885.

20
                       SECOND CLAIM FOR RELIEF - 42 USC § 12112
21                        FAILURE TO ACCOMMODATE DISABILITY
                        (AGAINST TIIE GOVERNMENT DEFENDANTS)
22
23
     Plaintiff incorporates paragraphs 1-40 as though fully set forth herein.
24

25


     COMPLAINT - Page 13                                     LAW OFFICE OF MEREDrrn HOLLEY
                                                             207 E s" Avenue, Suite 254
                                                             Eugene, OR 97401
                                                             Telephone: (458) 221-2671
                                                             Fax: (833) 352-3615

                                                                                          Exhibit 1, Page 13 of 40
      Case 6:21-cv-00780-MC          Document 1      Filed 05/21/21        Page 16 of 46




1
2    The Government Defendants violated 42 USC § 12112 in failing to accommodate

3    Plaintiff in one or more of the following:

4       a) Opposing Ms. Hanson's paid leave after her October 2019 injury;

5       b) Interfering with time off Ms. Hanson needed related to her disabilities
6           between December 17, 2019, and December 30, 2019;

7       c) Suspending Ms. Hanson from work after she reported that her work

8           environment was not safe;

9       d) Requiring Ms. Hanson to go through hours and hours of a public
1o          investigation process with an investigator trained to litigate against

11          employees, who openly stated she does not believe mental health

12          diagnoses are protected under the law;

13      e) Requiring Ms. Hanson to participate in an investigation, when it claimed
14          to have an informal reconciliation process, in which it did not allow Ms.

15          Hanson to participate;
16      f) Refusing to delay public hearings despite Ms. Hanson's requests for

17          accommodation;
18      g) Discussing in public hearings whether Ms. Hanson's physical and/or

19          mental health concerns qualified her for protection under employment

20          law; and/or
21      h) Terminating Ms. Hanson because of"errors" made by someone else.

22
23   The Government Defendants' actions caused Plaintiff lifetime wage loss and

24   career disruption of approximately $700,000, past and future medical expenses of

25   approximately $50,000, and more drastically betrayal, stress, anxiety, shame,


     COMPLAINT- Page 14                                     LAW OFFICE OF MEREDrrn HOLLEY
                                                            207 E s" Avenue, Suite 254
                                                            Eugene, OR 97401
                                                            Telephone: (458) 221-2671
                                                            Fax: (833) 352-3615

                                                                                         Exhibit 1, Page 14 of 40
      Case 6:21-cv-00780-MC          Document 1      Filed 05/21/21        Page 17 of 46




1    humiliation, degradation, sleeplessness, disruption to her normal routines, career
2    interruption, and so much fear and hopelessness that Plaintiff experienced suicidal

3    thinking as a result of having an employer she was dedicated to turn against her

4    and force her through a public hearings process regarding medical diagnoses for

5    her disabilities. Compensation for each of these harms should be determined by a
6    jury at trial not to exceed $1,200,000.

7

8    Plaintiff is entitled to reasonable attorney fees and costs under 42 USC§ 12205.

9
                        THIRD CLAIM FOR RELIEF - ORS 659A.112
10                     DISABILITY DISCRIMINATION -TERMINATION
                        (AGAINST TIIE GoVERNMENT DEFENDANTS)
11

12
13   Plaintiff incorporates paragraphs 1-44 as though fully set forth herein.

14

15   The Government Defendants violated ORS 659A.112 in that they terminated Ms.

16   Hanson's employment, rather than accommodate her, because of her disabilities.

17

18   The Government Defendants' actions caused Plaintiff lifetime wage loss and

19   career disruption of approximately $700,000, past and future medical expenses of

20   approximately $50,000, and more drastically betrayal, stress, anxiety, shame,

21   humiliation, degradation, sleeplessness, disruption to her normal routines, career
22   interruption, and so much fear and hopelessness that Plaintiff experienced suicidal

23   thinking as a result of having an employer she was dedicated to turn against her

24   and force her through a public hearings process regarding medical diagnoses for

25


     COMPLAINT- Page 15                                     LAW OFFICE OF MEREDrrn HOLLEY
                                                            207 E s" Avenue, Suite 254
                                                            Eugene, OR 97401
                                                            Telephone: (458) 221-2671
                                                            Fax: (833) 352-3615

                                                                                         Exhibit 1, Page 15 of 40
      Case 6:21-cv-00780-MC          Document 1       Filed 05/21/21        Page 18 of 46




1    her disabilities. Compensation for each of these harms should be determined by a

2    jury at trial not to exceed $1,200,000.

3                                               4!t
4    Plaintiff is entitled to prevailing party costs and reasonable attorney fees and costs

5    under ORS 659A.885.

6
                       FOURTH CLAIM FOR RELIEF-42 USC§ 12112
7                      DISABILITY DISCRIMINATION -TERMINATION
                        (AGAINST THE GOVERNMENT DEFENDANTS)
8

9
     Plaintiff incorporates paragraphs 1-48 as though fully set forth herein.
10

11
     The Government Defendants violated 42 USC § 12112 in that they terminated
12
     Ms. Hanson's employment, rather than accommodate her, because of her
13
     disabilities.
14
                                                51.
15
     The Government Defendants' actions caused Plaintiff lifetime wage loss and
16
     career disruption of approximately $700,000, past and future medical expenses of
17
     approximately $50,000, and more drastically betrayal, stress, anxiety, shame,
18
     humiliation, degradation, sleeplessness, disruption to her normal routines, career
19
     interruption, and so much fear and hopelessness that Plaintiff experienced suicidal
20
     thinking as a result of having an employer she was dedicated to turn against her
21
     and force her through a public hearings process regarding medical diagnoses for
22
     her disabilities. Compensation for each of these harms should be determined by a
23
     jury at trial not to exceed $1,200,000.
24

25
     Plaintiff is entitled to reasonable attorney fees and costs under 42 USC§ 12205.

     COMPLAINT- Page 16                                      LAW OFFICE OF MEREDrrn HOLLEY
                                                             207 E s" Avenue, Suite 254
                                                             Eugene, OR 97401
                                                             Telephone: (458) 221-2671
                                                             Fax: (833) 352-3615

                                                                                          Exhibit 1, Page 16 of 40
      Case 6:21-cv-00780-MC          Document 1       Filed 05/21/21        Page 19 of 46




1
                          FIFTH CLAIM FOR RELIEF-ORS 659A.109
2
                        DISABILITY DISCRIMINATION - RETALIATION
3                        (AGAINST TIIE GoVERNMENT DEFENDANTS)

4

5    Plaintiff incorporates paragraphs 1-52 as though fully set forth herein.

6

7    The Government Defendants violated ORS 659A. l 09 in that they terminated Ms.

8    Hanson's employment, rather than accommodate her, after she reported retaliation

9    related to her disabilities.

10

11
     The Government Defendants' actions caused Plaintiff lifetime wage loss and

12   career disruption of approximately $700,000, past and future medical expenses of

13   approximately $50,000, and more drastically betrayal, stress, anxiety, shame,

14   humiliation, degradation, sleeplessness, disruption to her normal routines, career

15   interruption, and so much fear and hopelessness that Plaintiff experienced suicidal

16   thinking as a result of having an employer she was dedicated to turn against her

17   and force her through a public hearings process regarding medical diagnoses for

18   her disabilities. Compensation for each of these harms should be determined by a

19   jury at trial not to exceed $1,200,000.

20

21   Plaintiff is entitled to prevailing party costs and reasonable attorney fees and costs

22   under ORS 659A.885.

23

24

25


     COMPLAINT - Page 17                                     LAW OFFICE OF MEREDrrn HOLLEY
                                                             207 E s" Avenue, Suite 254
                                                             Eugene, OR 97401
                                                             Telephone: (458) 221-2671
                                                             Fax: (833) 352-3615

                                                                                          Exhibit 1, Page 17 of 40
      Case 6:21-cv-00780-MC            Document 1    Filed 05/21/21        Page 20 of 46



                        SIXTH CLAIM FOR RELIEF - 42 USC § 12203
1                       DISABILITY DISCRIMINATION - RETALIATION
                        (AGAINST TIIE GOVERNMENT DEFENDANTS)
2

3
     Plaintiff incorporates paragraphs 1-56 as though fully set forth herein.
4

5
     The Government Defendants violated 42 USC § 12203 in that they terminated
6
     Ms. Hanson's employment, rather than accommodate her, because she reported
7
     retaliation related to her disabilities.
8

9
     The Government Defendants' actions caused Plaintiff lifetime wage loss and
10
     career disruption of approximately $700,000, past and future medical expenses of
11
     approximately $50,000, and more drastically betrayal, stress, anxiety, shame,
12
     humiliation, degradation, sleeplessness, disruption to her normal routines, career
13
     interruption, and so much fear and hopelessness that Plaintiff experienced suicidal
14
     thinking as a result of having an employer she was dedicated to turn against her
15
     and force her through a public hearings process regarding medical diagnoses for
16
     her disabilities. Compensation for each of these harms should be determined by a
17
     jury at trial not to exceed $1,200,000.
18

19
     Plaintiff is entitled to reasonable attorney fees and costs under 42 USC § 12205.
20

21                     SEVENTH CLAIM FOR RELIEF - ORS 659A.112
                     DISABILITY DISCRIMINATION -DISPARATE IMPACT
22
                         (AGAINST TIIE GoVERNMENT DEFENDANTS)
23
                                                6L
24
     Plaintiff incorporates paragraphs 1-60 though fully set forth herein.
25


     COMPLAINT- Page 18                                     LAW OFFICE OF MEREDrrn HOLLEY
                                                            207 E s" Avenue, Suite 254
                                                            Eugene, OR 97401
                                                            Telephone: (458) 221-2671
                                                            Fax: (833) 352-3615

                                                                                         Exhibit 1, Page 18 of 40
      Case 6:21-cv-00780-MC           Document 1      Filed 05/21/21        Page 21 of 46




1
2    The Government Defendants violated ORS 659A.112 in creating, interpreting,
3    and/or implementing internal policies that adversely impact employees because
4    they protected under the law, such as Plaintiff as a person who attempted to take
5    medical leave for disabilities, in one or more of the following:
6        a) In requiring employees to report other employees, such as Plaintiff, for
7           talking about their protected class status or adverse treatment related to
8           their protected status;
9        b) In requiring employees, such as Plaintiff, who are allegedly impacted by
1o          protected class harassment, discrimination, or retaliation to engage in
11          investigation processes, even if they wish to opt out, in order to protect
12          their jobs after reporting potential violations; and/or
13       c) In requiring employees, such as Plaintiff, to engage in public hearings
14          regarding their protected class status.

15

16   The Government Defendants' actions caused Plaintiff lifetime wage loss and
17   career disruption of approximately $700,000, past and future medical expenses of
18   approximately $50,000, and more drastically betrayal, stress, anxiety, shame,
19   humiliation, degradation, sleeplessness, disruption to her normal routines, career
20   interruption, and so much fear and hopelessness that Plaintiff experienced suicidal
21   thinking as a result of having an employer she was dedicated to turn against her
22   and force her through a public hearings process regarding medical diagnoses for
23   her disabilities. Compensation for each of these harms should be determined by a
24   jury at trial not to exceed $1,200,000.

25


     COMPLAINT- Page 19                                      LAW OFFICE OF MEREDrrn HOLLEY
                                                             207 E s" Avenue, Suite 254
                                                             Eugene, OR 97401
                                                             Telephone: (458) 221-2671
                                                             Fax: (833) 352-3615

                                                                                          Exhibit 1, Page 19 of 40
      Case 6:21-cv-00780-MC           Document 1      Filed 05/21/21        Page 22 of 46




1

2    Plaintiff is entitled to prevailing party costs and reasonable attorney fees and costs

3    under ORS 659A.885.

4
                      EIGHTII CLAIM FOR RELIEF - 42 USC § 12112
5                   DISABILITY DISCRIMINATION -DISPARATE IMPACT
                       (AGAINST TIIE GOVERNMENT DEFENDANTS)
6

7
     Plaintiff incorporates paragraphs 1-64 though fully set forth herein.
8

9
     The Government Defendants violated 42 USC § 12112 in creating, interpreting,
10
     and/or implementing internal policies that adversely impact employees because
11
     they protected under the law, such as Plaintiff as a person who attempted to take
12
     medical leave for disabilities, in one or more of the following:
13
        a) In requiring employees to report other employees, such as Plaintiff, for
14
            talking about their protected class status or adverse treatment related to
15
            their protected status;
16
        b) In requiring employees, such as Plaintiff, who are allegedly impacted by
17
            protected class harassment, discrimination, or retaliation to engage in
18
            investigation processes, even if they wish to opt out, in order to protect
19
            their jobs after reporting potential violations; and/or
20
        c) In requiring employees, such as Plaintiff, to engage in public hearings
21
            regarding their protected class status.
22

23
     The Government Defendants' actions caused Plaintiff lifetime wage loss and
24
     career disruption of approximately $700,000, past and future medical expenses of
25
     approximately $50,000, and more drastically betrayal, stress, anxiety, shame,

     COMPLAINT - Page 20                                     LAW OFFICE OF MEREDrrn HOLLEY
                                                             207 E s" Avenue, Suite 254
                                                             Eugene, OR 97401
                                                             Telephone: (458) 221-2671
                                                             Fax: (833) 352-3615

                                                                                          Exhibit 1, Page 20 of 40
      Case 6:21-cv-00780-MC          Document 1       Filed 05/21/21        Page 23 of 46




1    humiliation, degradation, sleeplessness, disruption to her normal routines, career

2    interruption, and so much fear and hopelessness that Plaintiff experienced suicidal

3    thinking as a result of having an employer she was dedicated to turn against her

4    and force her through a public hearings process regarding medical diagnoses for

5    her disabilities. Compensation for each of these harms should be determined by a

6    jury at trial not to exceed $1,200,000.

7                                               68.
8    Plaintiff is entitled to reasonable attorney fees and costs under 42 USC§ 12205.

9

10                      NINTH CLAIM FOR RELIEF- ORS 659A.183
                              MEDICAL LEAVE INTERFERENCE
11
                        (AGAINST THE GoVERNMENT DEFENDANTS)
12

13
     Plaintiff repeats and realleges paragraphs 1-68 as though fully set forth.
14

15
     At all times relevant to this Complaint, the individual defendants were acting in
16
     the scope of their positions as legislators, agents, employees, or proxies for the
17
     Government Defendants.
18
                                                71.
19
     The Government Defendants violated ORS 659A.183 by interfering with
20
     Plaintiff's medical leave in one or more of the following:
21
         a) In opposing Plaintiff's attempt to be paid for medical leave taken in
22
            October 2019;
23
         b) In telling Plaintiff it was not convenient to take medical leave on
24
             December 18, 2019;
25


     COMPLAINT - Page 21                                     LAW OFFICE OF MEREDrrn HOLLEY
                                                             207 E s" Avenue, Suite 254
                                                             Eugene, OR 97401
                                                             Telephone: (458) 221-2671
                                                             Fax: (833) 352-3615

                                                                                          Exhibit 1, Page 21 of 40
      Case 6:21-cv-00780-MC          Document 1       Filed 05/21/21        Page 24 of 46




1       c) In failing to respond to Plaintiff's report of acute illness symptoms on
2           December 18, 2019, and continuing to require her to work; and/or
3       d) Knowing Plaintiff's therapist said medical leave was urgent, in requiring
4           Plaintiff to respond to work issues between December 18-30, 2019.

5

6    Plaintiff is entitled to back pay, prevailing party costs, and reasonable attorney
7    fees and costs under ORS 659A.885.

8

9                   TENTH CLAIM FOR RELIEF - 29 USC § 2601 ET SEQ
                           MEDICAL LEAVE INTERFERENCE
10
                        (AGAINST THE GoVERNMENT DEFENDANTS)
11
12
     Plaintiff repeats and realleges paragraphs 1-72 as though fully set forth.
13

14
     At all times relevant to this Complaint, the individual defendants were acting in
15
     the scope of their positions as legislators, agents, employees, or proxies for the
16
     Government Defendants.
17

18
     The Government Defendants violated 29 USC§ 2601 et seq. by interfering with
19
     Plaintiff's medical leave in one or more of the following:
20
        a) In opposing Plaintiff's attempt to be paid for medical leave taken in
21
            October 2019;
22
        b) In telling Plaintiff it was not convenient to take medical leave on
23
            December 18, 2019;
24
        c) In failing to respond to Plaintiff's report of acute illness symptoms on
25
            December 18, 2019, and continuing to require her to work;

     COMPLAINT - Page 22                                     LAW OFFICE OF MEREDrrn HOLLEY
                                                             207 E s" Avenue, Suite 254
                                                             Eugene, OR 97401
                                                             Telephone: (458) 221-2671
                                                             Fax: (833) 352-3615

                                                                                          Exhibit 1, Page 22 of 40
      Case 6:21-cv-00780-MC          Document 1       Filed 05/21/21        Page 25 of 46




1       d) In refusing to reset public hearings regarding Plaintiff's protected class
2           status when Plaintiff requested accommodation of a short delay in hearing

3           date; and/or

4       e) Knowing Plaintiff's therapist said medical leave was urgent, in requiring

5           Plaintiff to respond to work issues between December 18-30, 2019.

6

7    Plaintiff is entitled to back pay, prevailing party costs, and reasonable attorney

8    fees and costs under ORS 659A.885.

9                    ELEVENTH CLAIM FOR RELIEF-ORS 659A.183
                            MEDICAL LEAVE RETALIATION
10
                       (AGAINST TIIE GoVERNMENT DEFENDANTS)
11

12
     Plaintiff repeats and realleges paragraphs 1-76 as though fully set forth.
13

14
     At all times relevant to this Complaint, the individual defendants were acting in
15
     the scope of their positions as legislators, agents, employees, or proxies for the
16
     Government Defendants.
17

18
     The Government Defendants violated ORS 659A.183 by retaliating against
19
     Plaintiff for taking medical leave in one or more of the following:
20
        a) In opposing Plaintiff's attempt to be paid for medical leave taken in
21
            October 2019;
22
        b) In accusing Plaintiff of "errors" that were actually Defendant Gels er' s
23
            error after Plaintiff attempted to take medical leave;
24
        c) In suspending Plaintiff from work after she attempted to take medical
25
            leave and reported interference with that leave;


     COMPLAINT - Page 23                                     LAW OFFICE OF MEREDrrn HOLLEY
                                                             207 E s" Avenue, Suite 254
                                                             Eugene, OR 97401
                                                             Telephone: (458) 221-2671
                                                             Fax: (833) 352-3615

                                                                                          Exhibit 1, Page 23 of 40
      Case 6:21-cv-00780-MC          Document 1       Filed 05/21/21        Page 26 of 46




1       d) In refusing to stop the Rule 27 hearing process after Plaintiff expressed
2           that she did not wish it to go forward;
3       e) In holding public hearings regarding Plaintiff's protected class status when
4           she did not wish to participate in any investigation process;
5       t) In refusing to reset public hearings regarding Plaintiff's protected class
6           status when Plaintiff requested accommodation of a short delay in hearing

7           date;
8       g) In requiring Plaintiff to go through three interviews with an investigator
9           when she asked for an investigation not to happen;
10      h) In considering allegations regarding Plaintiff's performance in its
11          investigation regarding Defendant Geiser; and/or
12      i) In terminating Plaintiff for reporting interference with medical leave
13          related to her disabilities and retaliation for attempting to take medical
14          leave.

15

16   Plaintiff is entitled to back pay, prevailing party costs, and reasonable attorney
17   fees and costs under ORS 659A.885.

18

19                  TWELFIB CLAIM FORRELIEF-29 USC§ 2601 ET SEQ
                              MEDICAL LEAVE INTERFERENCE
20
                        (AGAINST mE GoVERNMENT DEFENDANTS)
21
                                                81.
22
     Plaintiff repeats and realleges paragraphs 1-80 as though fully set forth.
23

24

25


     COMPLAINT - Page 24                                     LAW OFFICE OF MEREDrrn HOLLEY
                                                             207 E s" Avenue, Suite 254
                                                             Eugene, OR 97401
                                                             Telephone: (458) 221-2671
                                                             Fax: (833) 352-3615

                                                                                          Exhibit 1, Page 24 of 40
      Case 6:21-cv-00780-MC          Document 1       Filed 05/21/21        Page 27 of 46




1
2    At all times relevant to this Complaint, the individual defendants were acting in

3    the scope of their positions as legislators, agents, employees, or proxies for the

4    Government Defendants.

5

6    The Government Defendants violated 29 USC § 2601 et seq. by retaliating against

7    Plaintiff for taking medical leave in one or more of the following:

8       a) In opposing Plaintiff's attempt to be paid for medical leave taken in

9           October 2019;
1o      b) In accusing Plaintiff of "errors" that were actually Defendant Geiser' s

11          error after Plaintiff attempted to take medical leave;

12      c) In suspending Plaintiff from work after she attempted to take medical

13          leave and reported interference with that leave;
14      d) In refusing to stop the Rule 27 hearing process after Plaintiff expressed

15          that she did not wish it to go forward;
16      e) In holding public hearings regarding Plaintiff's protected class status when

17          she did not wish to participate in any investigation process;
18      t) In refusing to reset public hearings regarding Plaintiff's protected class

19          status when Plaintiff requested accommodation of a short delay in hearing

20          date;
21      g) In requiring Plaintiff to go through three interviews with an investigator
22          when she asked for an investigation not to happen;

23      h) In considering allegations regarding Plaintiff's performance in its

24          investigation regarding Defendant Geiser; and/or

25


     COMPLAINT - Page 25                                     LAW OFFICE OF MEREDrrn HOLLEY
                                                             207 E s" Avenue, Suite 254
                                                             Eugene, OR 97401
                                                             Telephone: (458) 221-2671
                                                             Fax: (833) 352-3615

                                                                                          Exhibit 1, Page 25 of 40
      Case 6:21-cv-00780-MC          Document 1       Filed 05/21/21        Page 28 of 46




1       i) In terminating Plaintiff for reporting interference with medical leave

2           related to her disabilities and retaliation for attempting to take medical

3           leave.

4

5    Plaintiff is entitled to back pay, prevailing party costs, and reasonable attorney

6    fees and costs under ORS 659A.885.

7                    THIRTEENTH CLAIM FOR RELIEF-ORS 659A.199
                              WIDSTLEBLOWER RETALIATION
8
                        (AGAINST TIIE GoVERNMENT DEFENDANTS)
9

10
     Plaintiff repeats and realleges paragraphs 1-84 as though fully set forth.
11

12
     Defendants violated ORS 659A.199 in one or more of the following:
13
        a) In suspending Plaintiff from work;
14
        b) In pursuing a purported investigation of Defendant Geiser with an
15
            investigator who stated she did not believe mental health disabilities are
16
            protected under the law;
17
        c) In continuing to pursue an investigation regardless of Plaintiff's requests
18
            to follow an informal reconciliation process;
19
        d) In holding public hearings regarding whether Plaintiff's medical diagnoses
20
            fall under a protected class; and/or
21
        e) In terminating Plaintiff for reporting interference with medical leave
22
            related to her disabilities and retaliation for attempting to take medical
23
            leave.
24

25


     COMPLAINT - Page 26                                     LAW OFFICE OF MEREDrrn HOLLEY
                                                             207 E s" Avenue, Suite 254
                                                             Eugene, OR 97401
                                                             Telephone: (458) 221-2671
                                                             Fax: (833) 352-3615

                                                                                          Exhibit 1, Page 26 of 40
      Case 6:21-cv-00780-MC          Document 1       Filed 05/21/21        Page 29 of 46




1    All because Plaintiff reported in good faith information that she believed to be

2    evidence of a violation of a state or federal law, rule, or regulation by reporting

3    she believed Defendants interfered with medical leave related to her disabilities.

4

5    The Government Defendants' actions caused Plaintiff lifetime wage loss and

6    career disruption of approximately $700,000, past and future medical expenses of

7    approximately $50,000, and more drastically betrayal, stress, anxiety, shame,

8    humiliation, degradation, sleeplessness, disruption to her normal routines, career

9    interruption, and so much fear and hopelessness that Plaintiff experienced suicidal

1o   thinking as a result of having an employer she was dedicated to turn against her

11   and force her through a public hearings process regarding medical diagnoses for

12   her disabilities. Compensation for each of these harms should be determined by a

13   jury at trial not to exceed $1,200,000.

14                                              88.

15   Plaintiff is entitled to prevailing party costs and reasonable attorney fees and costs

16   under ORS 659A.885.

17
                    FOURTEENTH CLAIM FOR RELIEF - ORS 659A.203
18
                   PUBLIC EMPLOYER WHISTLEBLOWER RETALIATION
19                      (AGAINST TIIE GoVERNMENT DEFENDANTS)

20

21   Plaintiff repeats and realleges paragraphs 1-88 as though fully set forth.

22                                              90.

23   Defendants violated ORS 659A.203 in one or more of the following:

24       a) In suspending Plaintiff from work;

25


     COMPLAINT - Page 27                                     LAW OFFICE OF MEREDrrn HOLLEY
                                                             207 E s" Avenue, Suite 254
                                                             Eugene, OR 97401
                                                             Telephone: (458) 221-2671
                                                             Fax: (833) 352-3615

                                                                                          Exhibit 1, Page 27 of 40
      Case 6:21-cv-00780-MC          Document 1      Filed 05/21/21         Page 30 of 46




1        b) In pursuing a purported investigation of Defendant Gelser with an
2           investigator who stated she did not believe mental health disabilities are

3           protected under the law;

4        c) In continuing to pursue an investigation regardless of Plaintiff's requests

5           to follow an informal reconciliation process;
6        d) In holding public hearings regarding whether Plaintiff's medical diagnoses

7           fall under a protected class; and/or

8        e) In terminating Plaintiff for reporting interference with medical leave

9           related to her disabilities and retaliation for attempting to take medical

JO          leave.
11   All because Plaintiff in good faith reported information that she believed to be

12   evidence of a violation of a law, rule, regulation, mismanagement, gross waste of

13   funds, or abuse of authority.

14                                             91

15   The Government Defendants' actions caused Plaintiff lifetime wage loss and

16   career disruption of approximately $700,000, past and future medical expenses of

17   approximately $50,000, and more drastically betrayal, stress, anxiety, shame,
18   humiliation, degradation, sleeplessness, disruption to her normal routines, career

19   interruption, and so much fear and hopelessness that Plaintiff experienced suicidal

20   thinking as a result of having an employer she was dedicated to turn against her

21   and force her through a public hearings process regarding medical diagnoses for
22   her disabilities. Compensation for each of these harms should be determined by a

23   jury at trial not to exceed $1,200,000.

24

25


     COMPLAINT - Page 28                                     LAW OFFICE OF MEREDrrn HOLLEY
                                                             207 E s" Avenue, Suite 254
                                                             Eugene, OR 97401
                                                             Telephone: (458) 221-2671
                                                             Fax: (833) 352-3615

                                                                                          Exhibit 1, Page 28 of 40
      Case 6:21-cv-00780-MC          Document 1       Filed 05/21/21        Page 31 of 46




1

2    Plaintiff is entitled to prevailing party costs and reasonable attorney fees and costs

3    under ORS 659A.885.

4                    FIFTEENTH CLAIM FOR RELIEF -ORS 659A.030
                                    AIDER AND ABETTOR
5
                               (AGAINST DEFENDANT GELSER)
6

7
     Plaintiff repeats and realleges paragraphs 1-92 as though fully set forth.
8
                                                94.
9
     Defendant Gelser violated ORS 659A.030 by aiding abetting, inciting, compelling
10
     or coercing the Government Defendants to discriminate and retaliate against
11
     Plaintiff as described above because she took medical leave related to her
12
     disabilities in one or more of the following:
13
        a) In opposing Plaintiff receiving paid leave for her injury in October 2019;
14
        b) In interfering with Plaintiff taking ''urgent" medical leave between
15
            December 17 and 30, 2019;
16
        c) In accusing Plaintiff of making an "error," which was Defendant Gelser's
17
            own error, in retaliation for Plaintiff attempting to take leave between
18
            December 17 and 30, 2019;
19
        d) Knowing it would initiate a public hearings process, in reporting Plaintiff
20
            to Human Resources when Plaintiff told Defendant Gelser her behavior
21
            was abusive;
22
        e) In terminating Plaintiff's employment after Plaintiff engaged in the
23
            Government Defendants' Rule 27 process, reporting Defendant Gelser's
24
            discriminatory conduct related to Plaintiff's attempts to take medical leave
25
            for her disabilities.


     COMPLAINT - Page 29                                     LAW OFFICE OF MEREDrrn HOLLEY
                                                             207 E s" Avenue, Suite 254
                                                             Eugene, OR 97401
                                                             Telephone: (458) 221-2671
                                                             Fax: (833) 352-3615

                                                                                          Exhibit 1, Page 29 of 40
      Case 6:21-cv-00780-MC          Document 1       Filed 05/21/21        Page 32 of 46




1

2    The Government Defendants' actions caused Plaintiff lifetime wage loss and

3    career disruption of approximately $700,000, past and future medical expenses of

4    approximately $50,000, and more drastically betrayal, stress, anxiety, shame,

5    humiliation, degradation, sleeplessness, disruption to her normal routines, career

6    interruption, and so much fear and hopelessness that Plaintiff experienced suicidal

7    thinking as a result of having an employer she was dedicated to turn against her

8    and force her through a public hearings process regarding medical diagnoses for

9    her disabilities. Compensation for each of these harms should be determined by a

10   jury at trial not to exceed $1,200,000.

11                                              96.

12   Plaintiff is entitled to prevailing party costs and reasonable attorney fees and costs

13   under ORS 659A.885.

14
                      SIXTEENTH CLAIM FOR RELIEF - ORS 659A.030
15
                                    AIDER AND ABETTOR
16                 (AGAINST DEFENDANTS PROZANSKI, AND THOMSEN)

17                                              97.

18   Plaintiff repeats and realleges paragraphs 1-96 as though fully set forth.

19

20   Defendants Prozanski and Thomsen violated ORS 659A.030 by aiding abetting,

21   inciting, compelling or coercing the Government Defendants to discriminate and

22   retaliate against Plaintiff as described above because she took medical leave

23   related to her disabilities in one or more of the following:

24       a) In imposing Rule 27 on employees, including Plaintiff, when Rule 27

25          blatantly targets employees who fall under protected classes with



     COMPLAINT - Page 30                                     LAW OFFICE OF MEREDrrn HOLLEY
                                                             207 E s" Avenue, Suite 254
                                                             Eugene, OR 97401
                                                             Telephone: (458) 221-2671
                                                             Fax: (833) 352-3615

                                                                                          Exhibit 1, Page 30 of 40
      Case 6:21-cv-00780-MC          Document 1        Filed 05/21/21       Page 33 of 46




1           retaliation in the form of public, invasive, investigations and hearings for
2           reporting discrimination or retaliation related to their protected class;
3       b) In refusing to stop or delay the Rule 27 process despite Plaintiff's requests
4           for accommodation;
5       c) In relying on an insurance defense lawyer whose experience is in litigating
6           against employees for determination in Plaintiff's Rule 27 process;
7       d) In refusing to consider evidence Plaintiff offered for their determination,
8           but instead relying solely on evaluation provided by an insurance defense
9           lawyer whose experience is in litigating against employees who have
1o          reported discrimination and retaliation;
11      e) In refusing to consider Plaintiff's disabilities in their determination
12          regarding whether Defendant Geiser interfered with Plaintiff's medical
13          leave related to her disabilities, unless Plaintiff participated in a second
14          investigation; and/or
15      f) In finding against Plaintiff without considering her evidence and while

16          refusing to take her disabilities into consideration.

17

18   The Government Defendants' actions caused Plaintiff lifetime wage loss and
19   career disruption of approximately $700,000, past and future medical expenses of
20   approximately $50,000, and more drastically betrayal, stress, anxiety, shame,
21   humiliation, degradation, sleeplessness, disruption to her normal routines, career
22   interruption, and so much fear and hopelessness that Plaintiff experienced suicidal
23   thinking as a result of having an employer she was dedicated to turn against her
24   and force her through a public hearings process regarding medical diagnoses for

25


     COMPLAINT - Page 31                                     LAW OFFICE OF MEREDrrn HOLLEY
                                                             207 E s" Avenue, Suite 254
                                                             Eugene, OR 97401
                                                             Telephone: (458) 221-2671
                                                             Fax: (833) 352-3615

                                                                                          Exhibit 1, Page 31 of 40
      Case 6:21-cv-00780-MC          Document 1       Filed 05/21/21        Page 34 of 46




1    her disabilities. Compensation for each of these harms should be determined by a

2    jury at trial not to exceed $1,200,000.

3

4    Plaintiff is entitled to prevailing party costs and reasonable attorney fees and costs

5    under ORS 659A.885.

6

7                SEVENTEENTH CLAIM FOR RELIEF-42 U.S.C. § 1983
               FOURTEENTH AMENDMENT EQUAL PROTECTION -MONELL
8
                        (AGAINST THE GoVERNMENT DEFENDANTS)
9

10
     Plaintiff repeats and realleges paragraphs 1-100 as though fully set forth.
11

12
     At all material times, the individual defendants were acting individually and
13
     jointly under color of state law and within the scope of their employment with the
14
     Government Defendants.
15

16
     The actions of Defendants, individually and jointly, targeted Plaintiff as a person
17
     with a disability, in violation of her right to equal protection under the law
18
     guaranteed by the Fourteenth Amendment to the US Constitution. The
19
     Government Defendants are liable for violation of Plaintiff's right to equal
20
     protection under the Fourteenth Amendment in one or more of the following:
21
         a) In creating, interpreting, and/or implementing Rule 27, which is a policy
22
            that directly targets employees, like Plaintiff, who complain about
23
            employment violations related to protected characteristics or actions under
24
            the law with public investigation and hearings processes;
25


     COMPLAINT - Page 32                                     LAW OFFICE OF MEREDrrn HOLLEY
                                                             207 E s" Avenue, Suite 254
                                                             Eugene, OR 97401
                                                             Telephone: (458) 221-2671
                                                             Fax: (833) 352-3615

                                                                                          Exhibit 1, Page 32 of 40
      Case 6:21-cv-00780-MC          Document 1      Filed 05/21/21        Page 35 of 46




1        b) In creating, interpreting, and/or implementing Rule 27, which requires
2           employees of the Government Defendants to report anyone who

3           complains of an employment violation related to a protected class through

4           a mandatory reporting requirement, subjecting employees, like Plaintiff,

5           reporting violations to invasive investigation and hearings processes in
6           order to attempt to protect their positions; and/or

7        c) In that the Government Defendant's final policy makers, Defendants

8           Geiser, Prozanski, and/or Thomsen took actions and/or ratified actions that

9           discriminated against Plaintiff as described above and incorporated herein.

10

11   The Government Defendants' actions caused Plaintiff lifetime wage loss and

12   career disruption of approximately $700,000, past and future medical expenses of

13   approximately $50,000, and more drastically betrayal, stress, anxiety, shame,
14   humiliation, degradation, sleeplessness, disruption to her normal routines, career

15   interruption, and so much fear and hopelessness that Plaintiff experienced suicidal

16   thinking as a result of having an employer she was dedicated to turn against her

17   and force her through a public hearings process regarding medical diagnoses for
18   her disabilities. Compensation for each of these harms should be determined by a

19   jury at trial not to exceed $1,200,000.

20

21   Plaintiff is entitled to reasonable attorney fees and costs under 42 U.S.C. § 1988.

22                  EIGHTEENTH CLAIM FOR RELIEF-42 U.S.C. § 1983
                     FOURTEENTH AMENDMENT EQUAL PROTECTION
23
                              (AGAINST DEFENDANT GELSER)
24

25
     Plaintiff repeats and realleges paragraphs 1-105 as though fully set forth.


     COMPLAINT - Page 33                                    LAW OFFICE OF MEREDrrn HOLLEY
                                                            207 E s" Avenue, Suite 254
                                                            Eugene, OR 97401
                                                            Telephone: (458) 221-2671
                                                            Fax: (833) 352-3615

                                                                                         Exhibit 1, Page 33 of 40
      Case 6:21-cv-00780-MC          Document 1      Filed 05/21/21        Page 36 of 46




1
2    At all times Defendant Gelser was individually under color of state law, within
3    the scope of her duties for Defendant Legislature.

4

5    Defendant Gelser violated Plaintiff's right to equal protection under the
6    Fourteenth Amendment to the US Constitution, as a person with disabilities, in
7    one or more of the following:
8       a) In opposing Plaintiff receiving paid leave for her injury in October 2019;
9       b) In interfering with Plaintiff taking ''urgent" medical leave between
10          December 17 and 30, 2019;
11      c) In accusing Plaintiff of making an "error," which was Defendant Gelser's
12          own error, in retaliation for Plaintiff attempting to take leave between
13          December 17 and 30, 2019;
14      d) Knowing it would initiate a public hearings process, in reporting Plaintiff
15          to Human Resources when Plaintiff told Defendant Gelser her behavior
16          was abusive;
17      e) In terminating Plaintiff's employment after Plaintiff engaged in the
18          Government Defendants' Rule 27 process, reporting Defendant Gelser's
19          discriminatory conduct related to Plaintiff's attempts to take medical leave
20          for her disabilities.

21
22   The Government Defendants' actions caused Plaintiff lifetime wage loss and
23   career disruption of approximately $700,000, past and future medical expenses of
24   approximately $50,000, and more drastically betrayal, stress, anxiety, shame,
25   humiliation, degradation, sleeplessness, disruption to her normal routines, career


     COMPLAINT - Page 34                                    LAW OFFICE OF MEREDrrn HOLLEY
                                                            207 E s" Avenue, Suite 254
                                                            Eugene, OR 97401
                                                            Telephone: (458) 221-2671
                                                            Fax: (833) 352-3615

                                                                                         Exhibit 1, Page 34 of 40
      Case 6:21-cv-00780-MC          Document 1       Filed 05/21/21        Page 37 of 46




1    interruption, and so much fear and hopelessness that Plaintiff experienced suicidal

2    thinking as a result of having an employer she was dedicated to turn against her

3    and force her through a public hearings process regarding medical diagnoses for

4    her disabilities. Compensation for each of these harms should be determined by a

5    jury at trial not to exceed $1,200,000.

6                                              II
7    Plaintiff is entitled to reasonable attorney fees and costs under 42 U.S.C. § 1988.

8

9                   NINETEENTH CLAIM FOR RELIEF-42 U.S.C. § 1983
                     FOURTEENTH AMENDMENT EQUAL PROTECTION
10
                    (AGAINST DEFENDANTS PROZANSKI AND THOMSEN)
11
                                               11 L
12
     Plaintiff repeats and realleges paragraphs 1-110 as though fully set forth.
13
                                               112,
14
     At all times Defendants Prozanski and Thomsen were acting individually under
15
     color of state law, within the scope of their duties for the Government Defendants.
16
                                               113,
17
     Defendants Prozanski and Thomsen violated Plaintiff's right to equal protection
18
     under the Fourteenth Amendment to the US Constitution, as a person with
19
     disabilities, in one or more of the following:
20
         a) In imposing Rule 27 on employees, including Plaintiff, when Rule 27
21
            blatantly targets employees who fall under protected classes with
22
            retaliation in the form of public, invasive, investigations and hearings for
23
            reporting discrimination or retaliation related to their protected class;
24
         b) In refusing to stop or delay the Rule 27 process despite Plaintiff's requests
25
            for accommodation;


     COMPLAINT - Page 35                                     LAW OFFICE OF MEREDrrn HOLLEY
                                                             207 E s" Avenue, Suite 254
                                                             Eugene, OR 97401
                                                             Telephone: (458) 221-2671
                                                             Fax: (833) 352-3615

                                                                                          Exhibit 1, Page 35 of 40
      Case 6:21-cv-00780-MC          Document 1        Filed 05/21/21       Page 38 of 46




1        c) In relying on an insurance defense lawyer whose experience is in litigating
2           against employees for determination in Plaintiff's Rule 27 process;

3        d) In refusing to consider evidence Plaintiff offered for their determination,

4           but instead relying solely on evaluation provided by an insurance defense

5           lawyer whose experience is in litigating against employees who have
6           reported discrimination and retaliation;

7        e) In refusing to consider Plaintiff's disabilities in their determination

8           regarding whether Defendant Gelser interfered with Plaintiff's medical

9           leave related to her disabilities, unless Plaintiff participated in a second

10          investigation; and/or
11       f) In finding against Plaintiff without considering her evidence and while

12          refusing to take her disabilities into consideration.

13

14   The Government Defendants' actions caused Plaintiff lifetime wage loss and

15   career disruption of approximately $700,000, past and future medical expenses of

16   approximately $50,000, and more drastically betrayal, stress, anxiety, shame,

17   humiliation, degradation, sleeplessness, disruption to her normal routines, career
18   interruption, and so much fear and hopelessness that Plaintiff experienced suicidal

19   thinking as a result of having an employer she was dedicated to turn against her

20   and force her through a public hearings process regarding medical diagnoses for

21   her disabilities. Compensation for each of these harms should be determined by a

22   jury at trial not to exceed $1,200,000.

23                                             115.
24   Plaintiff is entitled to reasonable attorney fees and costs under 42 U.S.C. § 1988.

25


     COMPLAINT - Page 36                                     LAW OFFICE OF MEREDrrn HOLLEY
                                                             207 E s" Avenue, Suite 254
                                                             Eugene, OR 97401
                                                             Telephone: (458) 221-2671
                                                             Fax: (833) 352-3615

                                                                                          Exhibit 1, Page 36 of 40
      Case 6:21-cv-00780-MC          Document 1       Filed 05/21/21        Page 39 of 46




                    TwENTIETH CLAIM FOR RELIEF-42 U.S.C. § 1983
1
                 FOURTEENTH AMENDMENT PROCEDURAL DUE PROCESS
2                       (AGAINST THE GoVERNMENT DEFENDANTS)

3                                           116.

4    Plaintiff repeats and realleges paragraphs 1-115 as though fully set forth.

5                                           117.

6    At all times the individual defendants were acting individually and jointly under

7    color of state law, within the scope of their duties for the Government Defendants.

8                                           I HI.

9    At all times, Plaintiff had a protected interest in her reputation, wages, and other

10   benefits associated with her employment.

11                                          119.

12   The Government Defendants deprived Plaintiff of her right to procedural due

13   process through their Rule 27 policy, which in its wording, practice, or

14   implementation retaliates against people with disabilities, such as Plaintiff. As

15   applied to Plaintiff the Government Defendants' Rule 27 deprived Plaintiff of

16   procedural due process in that it required another employee to report her for

17   opposing retaliation for her attempt to take medical leave related to her

18   disabilities, suspended her from work, impacted her reputation, subjected her to

19   public investigations and hearings, and ultimately deprived her of her wages and

20   benefits related to her employment.

21

22   The Government Defendants' actions caused Plaintiff lifetime wage loss and

23   career disruption of approximately $700,000, past and future medical expenses of

24   approximately $50,000, and more drastically betrayal, stress, anxiety, shame,

25   humiliation, degradation, sleeplessness, disruption to her normal routines, career



     COMPLAINT - Page 37                                     LAW OFFICE OF MEREDrrn HOLLEY
                                                             207 E s" Avenue, Suite 254
                                                             Eugene, OR 97401
                                                             Telephone: (458) 221-2671
                                                             Fax: (833) 352-3615

                                                                                          Exhibit 1, Page 37 of 40
      Case 6:21-cv-00780-MC           Document 1       Filed 05/21/21        Page 40 of 46




1    interruption, and so much fear and hopelessness that Plaintiff experienced suicidal

2    thinking as a result of having an employer she was dedicated to turn against her

3    and force her through a public hearings process regarding medical diagnoses for

4    her disabilities. Compensation for each of these harms should be determined by a

5    jury at trial not to exceed $1,200,000.

6

7    Plaintiff is entitled to reasonable attorney fees and costs under 42 U.S.C. § 1988.

8
                   TWENTY-FIRsT CLAIM FOR RELIEF-42 U.S.C. § 1983
9
                  FOURTEENTH AMENDMENT PROCEDURAL DUE PROCESS
10             (AGAINST DEFENDANTS GELSER, PROZANSKI, AND THOMSEN)

11

12   Plaintiff repeats and realleges paragraphs 1-121 as though fully set forth.

13

14   At all times Defendants Gelser, Prozanski, and Thomsen were acting individually

15   and jointly under color of state law, within the scope of their duties for the

16   Government Defendants.

17

18   At all times, Plaintiff had a protected interest in her reputation, wages, and other

19   benefits associated with her employment.

20

21   Defendants deprived Plaintiff of her right to procedural due process in creating,

22   interpreting, and/or implementing the Government Defendants' Rule 27 in such a

23   way that it retaliates against people with disabilities like Plaintiff. As applied to

24   Plaintiff the individual defendants' interpretation and implementation of Rule 27

25   required another employee to report Plaintiff for opposing retaliation for her



     COMPLAINT - Page 38                                      LAW OFFICE OF MEREDrrn HOLLEY
                                                              207 E s" Avenue, Suite 254
                                                              Eugene, OR 97401
                                                              Telephone: (458) 221-2671
                                                              Fax: (833) 352-3615

                                                                                           Exhibit 1, Page 38 of 40
      Case 6:21-cv-00780-MC          Document 1      Filed 05/21/21        Page 41 of 46




1    attempt to take medical leave related to her disabilities, suspended Plaintiff from
2    work, impacted Plaintiff's reputation, subjected Plaintiff to public investigations

3    and hearings, and ultimately deprived Plaintiff of her wages and benefits related

4    to her employment.

5

6    The Government Defendants' actions caused Plaintiff lifetime wage loss and

7    career disruption of approximately $700,000, past and future medical expenses of

8    approximately $50,000, and more drastically betrayal, stress, anxiety, shame,

9    humiliation, degradation, sleeplessness, disruption to her normal routines, career
1o   interruption, and so much fear and hopelessness that Plaintiff experienced suicidal

11   thinking as a result of having an employer she was dedicated to turn against her

12   and force her through a public hearings process regarding medical diagnoses for

13   her disabilities. Compensation for each of these harms should be determined by a

14   jury at trial not to exceed $1,200,000.

15
16   Plaintiff is entitled to reasonable attorney fees and costs under 42 U.S.C. § 1988.

17

18
19          WHEREFORE, Plaintiff prays for judgment against Defendants as

20   follows:
21          a. Fair and reasonable economic and noneconomic damages in an
22              amount to be determined by the jury, not to exceed $1,200,000;

23          b. For attorney fees under ORS 659A.885, 42 USC § 12205, and 42 USC

24               1988;
25          c. For prevailing party costs under ORS 659A.885;


     COMPLAINT - Page 39                                    LAW OFFICE OF MEREDrrn HOLLEY
                                                            207 E s" Avenue, Suite 254
                                                            Eugene, OR 97401
                                                            Telephone: (458) 221-2671
                                                            Fax: (833) 352-3615

                                                                                         Exhibit 1, Page 39 of 40
      Case 6:21-cv-00780-MC          Document 1      Filed 05/21/21        Page 42 of 46




1             d. For prejudgement and postjudgment interest; and

2             e. For reasonable costs and disbursements incurred in this action.

3

4    DATED this 17th day of May, 2021.

5

6
         '-               I
     Meredith Holley, OSB #125647
7
     meredith@erisresolution.com
8    LAW OFFICE OF MEREDITH HOLLEY
     207 E 5th Avenue, Suite 254
9    Eugene, OR 97401
10
     Telephone: (458) 221-2671
     Fax: (833) 352-3615
11   Attorney for Plaintiff

12
     Trial Attorney:          Meredith Holley
13

14

15

16

17

18

19

20

21

22

23

24

25



     COMPLAINT - Page 40                                    LAW OFFICE OF MEREDITII HOLLEY
                                                            207 E ~Avenue, Suite 254
                                                            Eugene, OR 97401
                                                            Telephone: (458) 221-2671
                                                            Fax: (833) 352-3615

                                                                                        Exhibit 1, Page 40 of 40
               Case 6:21-cv-00780-MC         Document 1             Filed 05/21/21   Page 43 of 46




 1

 2

 3
                         IN THE CIRCUIT COURT OF THE STATE OF OREGON
 4
                                   FOR THE COUNTY OF MULTNOMAH
 5
     LAURA HANSON,                                           Case No. 21CV19878
 6
                     Plaintiff,                              NOTICE OF FILING NOTICE OF
 7                                                           REMOVAL
              v.
 8
     STATE OF OREGON, LEGISLATIVE
 9   ASSEMBLY; STATE OF OREGON,
     SENATE COMMITTEE ON CONDUCT;                            ORS 20.140 - State fees deferred at filing
10   SARA GELSER, individually; FLOYD
     PROZANSKI, individually; CHUCK
11   THOMSEN, individually,
12                   Defendants.
13            Please take notice that on May 21, 2021, Defendants filed in the US District Court for the

14   District of Oregon, Eugene Division, a Notice of Removal of the above-entitled matter to that

15   court.

16            A full and true copy of the Notice of Removal is attached pursuant to 28 U.S.C. § 1446(d).

17            DATED May 21         , 2021.

18                                                         Respectfully submitted,

19                                                         ELLEN F. ROSENBLUM
                                                           Attorney General
20

21                                                             s/ Marc Abrams
                                                           MARC ABRAMS #890149
22                                                         Assistant Attorney-in-Charge
                                                           JESSICA SPOONER #105919
23                                                         Assistant Attorney General
                                                           Trial Attorneys
24                                                         Tel (971) 673-1880
                                                           Fax (971) 673-5000
25                                                         marc.abrams@doj.state.or.us
                                                           Jessica.Spooner@doj.state.or.us
26                                                         Of Attorney for Defendants

Page 1 -   NOTICE OF FILING NOTICE OF REMOVAL
           MA/mm8/40860627
                                                     Department of Justice
                                                    100 SW Market Street
                                                      Portland, OR 97201
                                             (971) 673-1880 / Fax: (971) 673-5000            Exhibit 2, Page 1 of 2
               Case 6:21-cv-00780-MC        Document 1             Filed 05/21/21   Page 44 of 46




 1                                      CERTIFICATE OF SERVICE

 2           I certify that on May 21    , 2021, I served the foregoing NOTICE OF FILING NOTICE

 3   OF REMOVAL upon the parties hereto by the method indicated below, and addressed to the

 4   following:

 5    Meredith Holley                                            HAND DELIVERY
      Eris Conflict Resolution                                 X MAIL DELIVERY
 6
      207 E 5th Avenue, Suite 254                                OVERNIGHT MAIL
 7    Eugene, OR 97401                                           E-MAIL
        Of Attorney for Plaintiff                              X E-SERVE
 8

 9

10
                                                              s/ Marc Abrams
11                                                        MARC ABRAMS #890149
                                                          Assistant Attorney-in-Charge
12                                                        JESSICA SPOONER #105919
                                                          Assistant Attorney General
13                                                        Trial Attorneys
                                                          Tel (971) 673-1880
14                                                        Fax (971) 673-5000
                                                          marc.abrams@doj.state.or.us
15                                                        Jessica.Spooner@doj.state.or.us
                                                          Of Attorney for Defendants
16

17

18

19
20

21

22

23

24

25

26

Page 1 -   CERTIFICATE OF SERVICE
           MA/jc4/40844651
                                                    Department of Justice
                                                   100 SW Market Street
                                                     Portland, OR 97201
                                            (971) 673-1880 / Fax: (971) 673-5000            Exhibit 2, Page 2 of 2
             Case 6:21-cv-00780-MC          Document 1         Filed 05/21/21        Page 45 of 46




Laura Hanson




        X

                  42 USC 1983
                  Employment Disability Discrimination, Medical Leave Interference/Retaliation, Whistleblower, etc.

                                                                  1,200,000                                X

                                                                                                    Multnomah Circuit
                                                                                                    Case No. 21CV19878
 5-21-2021                     s/ Marc Abrams
                             Case 6:21-cv-00780-MC                 Document 1             Filed 05/21/21           Page 46 of 46
JS 44 Reverse (Rev. 04/21)


                     INSTRUCTIONS FOR ATTORNEYS COMPLETING CIVIL COVER SHEET FORM JS 44
                                                                Authority For Civil Cover Sheet

The JS 44 civil cover sheet and the information contained herein neither replaces nor supplc1nents the filings and service of pleading or other papers as
required by law, except as provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is
required for the use of the Clerk of Court for the purpose of initiating the civil docket sheet. Consequently, a civil cover sheet is submitted to the Clerk of
Court tOr each civil co1nplaint filed. The atto111ey filing a case should co1np1ete the form as follo\vs:

I.(a)    Plaintiffs~Defendants.     Enter names (last, first, middle initial) of plaintiff and defendant. Jf the plaintiff or defendant is a govern1nent agency, use
         only the full natne or standard abbreviations. If the plaintiff or defendant is an official \Vithin a govenunent agency, identify first the agency and then
         the official, giving both name and title.
  (b)    County of Residence. For each civil case filed, except U.S. plaintiff cases. enter the na1ne of the county where the first listed plaintiff resides at the
         time of filing. In U.S. plaintiff cases, enter the na1ne of the county in which the first listed defendant resides at the tin1e of filing. (NOTE: In land
         condemnation cases, the county of residence of the "defendant" is the location of the tract of Ia-nd involved.)
  (c)    A.ttorneys. Enter the firm name, address, telephone number, and attorney of record. If there are several attorneys, list then1 on an attach1nent, noting
         in this section "(see attach1nent)".

II.      Jurisdiction. The basis of jurisdiction is set forth under Rule 8(a), F.R.Cv.P., which requires that jurisdictions be sho\vn in pleadings. Place an "X 11
          in one of the boxes. If there is 1nore than one basis of jurisdiction, precedence is given in the order shown below.
          United States plaintiff. (1) Jurisdicti-on based on 28 U.S.C. 1345 and 1348. Suits by agencies and officers of the United States are included here.
          United States defendant. (2) When the plaintiff is suing the United States, its officers or agencies, place an "X" in this box.
          Federal question. (3) This refers to suits under 28 U.S.C. 1331, where juiisdiction arises under the Constitution of the United States, an mnend1nent
          to the Constitution, an_ act of Congress or a treaty of the United States. In cases where the U.S. is a party, the U.S. plaintiff or defendant code takes
         precedence, and box I or 2 should be marked.
          Diversity of citizenship. (4) This refers to suits under 28 U.S.C. 1332, where parties are citizens of different states. When Box 4 is checked, the
          citizenship of the different parties must be checked. (See Section JU belo\v; NOTE: federal question actions take precedence over diversity
         ·eases.)

III.     Residence (citizenship) of Principal Parties. This section of the JS 44 is to be completed if diversity of citizenship was indicated above. Mark this
         section for each principal party.

IV.      Nature of Suit. Place an "X" in the appropriate box. lf there are multiple nature of suit codes associated with the case, pick the nature of suit code
         that is most applicable. Click here for: Nature of Suit Code Descriptions.

V.       Origin. Place an uxu in one of the seven boxes.
         Original Proceedings. (1) Cases \vhich originate in the United States district courts.
         Reinoved from State Court. (2) Proceedings initiated in state courts may be removed to the district courts under Title 28 U.S.C., Section 1441.
         Remanded from Appellate Cou11. (3) Check this box for cases ren1anded to the district court for further action. Use the date of remand as the filing
         date.
         Reinstated or Reopened. (4) Check this box for cases reinstated or reopened in the district court. Use the reopening date as the filing date.
         Transferred from Another District. (5) For cases transferred under Title 28 U.S.C. Section 1404(a). Do not use this for within <liHtrict transfers or
         1nultidistrict litigation transfers.
         Multidistrict Litigation - Transfer. (6) Check this box \vhen a multidistrict case is transferred into the district under authority of Title 28 ·u.S.C.
         Section 1407.
         Multidistrict Litigation - Direct File. (8) Check this box when a multidistrict case is filed in the same district as the .Master MDL docket.
         PLEASE NOTE THAT THERE IS NOT AN ORIGIN CODE 7. Origin Code 7 was used for historical records and is no longer relevant due to
         changes in statute.

VI.       Cause of Action. Report the civil statute directly related to the cause of action and give a brief description of the cause. Do not cite jurisdictional
          statutes unless diversity. Exa1nple: U.S. Civil Statute: 47 USC 553 Brief Description: Unauthorized reception of cable service.

VII.      Requested in Complaint. Class Action. Place an "X" in this box if you are filing a class action under Rule 23, F.R.Cv.P,
          De1nand. In this space enter the actual dollar amount being de1nanded or indicate other demand, such as a preliminary injunction.
          Jury Demand. Check the appropriate box to indicate whether or not a jury is being de1nanded.

VIII. Related Cases. This section of the JS 44 is used to reference related pending cases, if any. If there are related pending cases, inse11 the docket
          nun1bers and the corresponding judge names for such cases.

Date and Attorney Signature. Date and sign the civil cover sheet.
